                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

JOHN BILLIOT, JORDY LEE,
AND TAYLOR ROY
                                                                                 CIVIL ACTION
VERSUS
                                                                                 NO. 18-715-JWD-RLB
MULTIFAMILY MANAGEMENT, INC.,
GMF-PRESERVATION OF AFFORDABILITY CORP.,
AND XYZ INSURANCE COMPANY

                                           RULING AND ORDER

         This matter is before the Court on Defendants’ Motion to Dismiss First Amended Petition

Pursuant to Rule 12(b)(6), or, in the alternative, Motion for Summary Judgment (“Motion”) filed

by Multifamily Management, Inc (“MMI”) and GMF-Preservation Affordability Corp, (“GMF”)

(together “Defendants”). (Doc. 37.) In response, John Billiot, (“Plaintiff” or “Mr. Billiot”) filed

an Opposition to Defendants’ Motion to Dismiss First Amended Petition Pursuant to Rule

12(b)(6), or, in the Alternative, Motion for Summary Judgment (“Response”). (Doc. 41.) In reply,

Defendants filed Defendants’ Reply to Plaintiff John Billiot’s Opposition to Defendants’ Motion

to Dismiss First Amended Petition Pursuant to Rule 12(b)(6), or, in the Alternative, Motion for

Summary Judgment (“Reply”). (Doc. 47.) Oral argument is not necessary. Having considered the

facts, the arguments made by the parties, the law, and for the reasons expressed below, the Court

will grant the Motion for failure to state a claim as to Plaintiff John Billiot and dismiss Plaintiff’s

claims with prejudice.1




1
 As this Ruling and Order will grant the Motion for failure to state a claim it does not consider the alternative
grounds presented. The Court notes however, that in its Ruling and Order on Defendants’ Motion for Summary
Judgment (Doc. 21), the Court dismissed Plaintiffs Jordy Lee and Taylor Roys’ personal injury claims as barred by
prescription. (Doc. 57.) Although not discussed in this Ruling and Order, for the reasons stated in Doc. 57, the Court
holds that Plaintiff John Billiot’s personal injury claims are likewise barred by prescription. (Id.)
                                          PROCEDURAL HISTORY

         On June 21, 2018, Plaintiffs filed their Petition in the 18th Judicial District Court for the

Parish of Point Coupee. (Doc. 1 at ¶ 3.) On July 26, 2018, Defendants filed a Notice of Removal

pursuant to 28 U.S.C. § 1441. (Doc. 1.) On August 2, 2018, Defendants sought and were granted

an extension of time to file an answer or responsive pleadings. (Doc. 2; Doc. 3.) Defendants filed

Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(5) and 12(b)(6) on September 4, 2018.

(Doc. 7.) For oral reasons assigned, the Court granted Defendants’ Motion to Dismiss Pursuant

to Rule 12(b)(5) and 12(b)(6) on April 17, 2019. (Doc. 18.)2 Plaintiffs filed the First Amended

Petition for Personal Injuries and Damages and Breach of Contract Pursuant to Order of the

Court [R. 18] (“Amended Petition”) on July 25, 2019. (Doc. 33.) Defendants then filed the

present motion. (Doc. 37.)

                                                       FACTS

         For the purpose of ruling on the Motion the Court assumes the facts alleged in the

Amended Petition to be true. Ruiz v. Brennan, 851 F.3d 464, 468 (5th Cir. 2017) (“In ruling on a

Rule 12(b)(6) motion, we may consider the contents of the pleadings along with any

attachments.”)3

         On July 1, 2017, Mr. Billiot executed a master services agreement (“Agreement”) with

MMI on behalf of his company, Billiot’s Lawn Service, to perform work at Suffolk Manor

Apartments in Lake Charles, Louisiana. (Doc. 33 at ¶ 4-8.) Neither of the other two plaintiffs,

Jordy Lee or Taylor Roy, signed the Agreement. (Id. at ¶ 6.) MMI signed the Agreement on


2
  Although the Court initially dismissed Plaintiff’s claims with prejudice due to Plaintiff’s failure to file an amended
petition within the Court’s deadline (Doc. 23), the Court vacated that ruling and allowed Plaintiff to file the
Amended Petition. (Doc. 31.)
3
  To the extent the Amended Petition alleges conclusions of law, the Court will disregard those allegations. Jones v.
Alcoa, Inc., 339 F.3d 359, 363 (5th Cir. 2003) (“Even for purposes of a motion to dismiss . . . we need not accept
such conclusory statements, particularly where they concern the legal effect of an allegation or involve a question of
law normally reserved for the court, such as the interpretation of an implied term in [a] contract.”)


                                                           2
behalf of GMF as its agent. (Id.) The Agreement included three provisions of particular note: (1)

a choice-of-law provision requiring the application of Alabama law; (2) an indemnifications and

insurance provision; and (3) a separate release and indemnity agreement for service providers

without workmen’s compensation insurance. (Doc. 1-1 at 16-21.)

       On August 23, 2017, Mr. Billiot, Mr. Lee, and Mr. Roy were performing work under the

Agreement at Suffolk Manner when Mr. Billiot was struck by a falling air conditioning unit.

(Doc. 33 at ¶¶ 8 & 12.) Mr. Lee strained his back and Mr. Roy crushed his foot attempting to

help free Mr. Billiot from the air conditioning unit. (Id. at ¶ 8.) Following the accident, Mr.

Billiot contacted MMI and requested payment for his services. (Id. at ¶ 9.) He also reported the

accident and requested information regarding the building’s ownership and insurance coverage

to attempt to make a claim for his injuries. (Id. at ¶ 10.)

       GMF owns the building and MMI manages the property. (Id. at ¶ 3.) The Amended

Petition alleges that GMF “is responsible for the ruin and damage caused by the ruin of the

building.” (Id. at ¶ 13.) MMI, as the property manager, is also “responsible for the damage

caused by the ruin of the building.” (Doc. 33 at ¶ 13.) As such, MMI had knowledge of the

property’s condition, including its “rotten wood conditions.” (Id. at ¶ 18.)

       Mr. Billiot asserts a negligence claim against MMI and GMF and seeks to recover

damages arising directly from his injury. He also asserts a breach-of-contract claim for unpaid

compensation. (Id. at ¶¶ 20-21.)

                                    APPLICABLE STANDARD

       In Johnson v. City of Shelby, Miss., 135 S. Ct. 346 (2014), the Supreme Court explained

that “Federal pleading rules call for a ‘short and plain statement of the claim showing that the

pleader is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a




                                                   3
complaint for imperfect statement of the legal theory supporting the claim asserted.” 135 S. Ct. at

346-47 (citation omitted).

       Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit has

explained:

       The complaint (1) on its face (2) must contain enough factual matter (taken as true)
       (3) to raise a reasonable hope or expectation (4) that discovery will reveal relevant
       evidence of each element of a claim. “Asking for [such] plausible grounds to infer
       [the element of a claim] does not impose a probability requirement at the pleading
       stage; it simply calls for enough facts to raise a reasonable expectation that
       discovery will reveal [that the elements of the claim existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

       Applying the above case law, the Western District of Louisiana has stated:

       Therefore, while the court is not to give the “assumption of truth” to conclusions,
       factual allegations remain so entitled. Once those factual allegations are identified,
       drawing on the court's judicial experience and common sense, the analysis is
       whether those facts, which need not be detailed or specific, allow “the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.”
       [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)]; Twombly,
       55[0] U.S. at 556. This analysis is not substantively different from that set forth in
       Lormand, supra, nor does this jurisprudence foreclose the option that discovery
       must be undertaken in order to raise relevant information to support an element of
       the claim. The standard, under the specific language of Fed. R. Civ. P. 8(a)(2),
       remains that the defendant be given adequate notice of the claim and the grounds
       upon which it is based. The standard is met by the “reasonable inference” the court
       must make that, with or without discovery, the facts set forth a plausible claim for
       relief under a particular theory of law provided that there is a “reasonable
       expectation” that “discovery will reveal relevant evidence of each element of the
       claim.” Lormand, 565 F.3d at 257; Twombly, 55[0] U.S. at 556.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).

       The Fifth Circuit further explained that all well-pleaded facts are taken as true and

viewed in the light most favorable to the plaintiff. Thompson v. City of Waco, Tex., 764 F.3d 500,




                                                 4
502 (5th Cir. 2014). The task of the Court is not to decide if the plaintiff will eventually be

successful, but to determine if a “legally cognizable claim” has been asserted.” Id. at 503.



                                           DISCUSSION

a. Parties’ arguments

   1. Defendants’ arguments

       Defendants argue that Plaintiff has not stated a claim upon which relief can be granted

because the unambiguous language of the Agreement establishes: “(1) Mr. Billiot agreed to

release, indemnify, and hold harmless MMI and GMF against any claims for bodily injury; and

(2) MMI signed the [Agreement] solely as the agent of GMF, and accordingly is not liable for

the alleged nonpayment thereunder.” (Doc. 37-1 at 5.)

       Defendants argue that in this diversity case the Court should apply the choice of law rule

of Louisiana, which holds that a contractual choice of law provision is presumed to be valid.

(Doc. 37-1 at 5 (citing Am. Int’l Specialty Lines Ins. Co. v. Canal Indemn. Co., 352 F.3d 254,

260 (5th Cir. 2003); Barnett v. Am. Const. Hoist, Inc., 91 So. 3d 345, 349 (La. App. 1 Cir.

2012)).) Defendants maintain that, under Louisiana law, courts enforce parties’ stipulations as to

the choice of law, “unless there is a statutory or jurisprudential law to the contrary or a strong

public policy consideration justifying the refusal to honor the contract as written.” (Doc. 37-1 at

5 (citing O’Bannon v. Moriah Technologies, Inc., 2018 WL 1561333, at *8 (La. App. 1 Cir.

2018)).) Defendants assert that it does not violate public policy for states to have different laws.

(Doc. 37-1 at 5-6 (citing Cherokee Pump & Equip. Inc. v. Aurora Pump, 38 F. 3d 246, 252 (5th

Cir. 1994)).) Therefore, Defendants argue that because the Agreement states that Alabama law

governs, the Court should apply Alabama law. (Doc. 37-1 (citing Doc. 1-1 at 19).)




                                                  5
       Defendants state that “unlike many other states Alabama law recognizes and will enforce

broad form indemnity.” (Doc. 37-1 at 6.) Defendants detail that Alabama law allows for

indemnity for claims resulting solely from negligence and for future damages. (Doc. 37-1 at 6

(citing Holcim (US), Inc. v. Ohio Ca. Ins. Co., 30 So. 3d 722, 728 (Ala. 2009); Jehle-Slauson

Const. Co. v. Hood-Rich Architects and Consulting Engineers, 435 So.2d 716, 719-720 (Ala.

1983) (quoting W.J. Perrymore & Co. v. Penn Mutual Fire Insurance Co., 324 F.2d 791, 793

(5th Cir.1963))).)

       As applied to the Agreement, Defendants argue that Section 9 of the Agreement executed

by Mr. Billiot contains an unambiguous statement that releases and holds harmless MMI and

GMF from any and all claims. (Doc. 37-1 at 7 (citing Doc. 1-1 at 17).) In addition, Defendants

point out that Mr. Billiot also executed the Release and Indemnity Agreement for Vendor

without Workmen’s Compensation Insurance, (“Release”) which likewise releases and holds

harmless MMI and GMF. (Id. (citing Doc. 1-1 at 21-22).) Defendants conclude that because all

personal injury claims by Mr. Billiot arose from or are related to the services he agreed to

provide in the Agreement and the Agreement indemnifies and releases Defendants for these

claims, the Court should grant the Motion and dismiss the claims for personal injury damages

with prejudice. (Doc. 37-1 at 8.)

       Defendants argue that Plaintiff cannot state a claim for non-payment by MMI because the

Agreement unambiguously states that MMI is acting in its capacity as agent for the owner,

GMR. (Doc. 37-1 at 8.) Under Alabama law, “The general rule . . . concerning liability of an

agent for the breach of contract entered on behalf of a disclosed principal is that the agent binds

either the principal or himself to the contract, but not both.” (Doc. 37-1 at 9 (quoting Boyce v.

Cassese, 941 So. 2d 932, 949 (Ala. 2006) (emphasis in original)).) Therefore, Defendants




                                                 6
maintain that because the Agreement unambiguously disclaims any intent to bind MMI, Mr.

Billiot cannot state a claim for breach of contract against MMI. (Doc. 37-1 at 9.)

   2. Plaintiff’s response

         In response, Plaintiff argues that accepting the allegations in the Amended Petition as

true, the Court can draw the inference that Defendants are liable to Plaintiff for the alleged

damages. (Doc. 41 at 5.) Plaintiff argues that the Court should apply the Louisiana law for

workers compensation because Louisiana law differs from Alabama law. (Doc. 41 at 7.) Plaintiff

seems to suggest that Mr. Billiot was an employee and not an independent contractor of

Defendants under Louisiana law. (Doc. 41 at 8.) Therefore, Plaintiff reasons that Defendants had

an obligation to provide Mr. Billiot with a safe workplace, and the Agreement could not

indemnify and release Defendants from that obligation. (Doc. 41 at 8.) Plaintiff does not address

the argument that the Agreement does not bind MMI for payment because MMI is only GMF’s

agent.

   3. Defendant’s reply

         In reply, Defendants point out Plaintiff’s response cites jurisprudence regarding the

Louisiana Workers’ Compensation Act. (Doc. 47 at 3.) In addition, Defendants state that

Plaintiff does not address whether the Alabama choice of law provision should apply or whether

the contractual provisions regarding the hold harmless provisions in the Agreement should be

given effect. (Doc. 47 at 3.) Further, Defendants assert that Plaintiff failed to argue that he has

stated a claim against MMI for breach of contract. (Doc. 47 at 3-4.)

b. Analysis

         As the Court previously explained in its oral reasons on Defendants’ first motion to

dismiss, in diversity cases, the choice-of-law rules of the forum state control. American Int’l

Specialty Lines Ins. Co. v. Canal Indem. Co., 352 F.3d 254, 260 (5th Cir. 2003). “Louisiana


                                                  7
generally allows parties to select the law that will determine the outcome of the disputes arising

from a contract.” Verdine v. Ensco Offshore Co., 255 F.3d 246, 250 (5th Cir. 2001). Choice-of-

law provisions are presumed to be valid unless the chosen law “contravenes the public policy” of

Louisiana. La. Civ. Code art. 3540; see also Curtis Callais Welding, Inc. v. Stolt Comex Seaway

Holdings, Inc., 129 F. App’x 45, 52 (5th Cir. 2005) (“Under article 3540, Louisiana courts

typically will not invalidate a choice-of-law provision agreed upon between parties, unless the

chosen law violates a strong public policy of the state.”). The party seeking to invalidate a

choice-of-law provision bears the burden of proving that it violates public policy. Delhomme

Indus., Inc. v. Houston Beechcraft, Inc., 669 F.2d 1049, 1058 (5th Cir. 1982).

       Courts will declare choice-of-law provisions void as against public policy “only if there

is an express legislative or constitutional prohibition or a clear showing that the purpose of the

contract contravenes good morals or public interest.” Id. (internal quotations omitted). And a

provision does not violate public policy “merely because the laws of the two states differ.” Id.

Here, Plaintiffs argue that the Court should apply the Louisiana’s Workers’ Compensation Act

and have otherwise not argued that Alabama law would contravene Louisiana’s public policy.

The Louisiana Workers’ Compensation Act applies to employees. The Amended Petition does

not allege that Mr. Billiot was MMI or GMF’s employee nor does it state a claim under the

Louisiana Workers’ Compensation Act. Therefore, Plaintiff has not shown how the Louisiana

Workers’ Compensation Act could apply in this case. Because Plaintiff has not shown that

Alabama law contravenes Louisiana’s public policy, the Court will apply Alabama law in

accordance with Section 12(a) of the master services agreement. (Doc. 1-1 at 19).

       The Alabama Supreme Court has noted that “Alabama law recognizes the ability of

parties to enter into valid indemnity agreements that allow an indemnitee to recover from the




                                                  8
indemnitor even for claims resulting solely from the negligence of the indemnitee.” Holcim (US),

Inc. v. Ohio Cas. Ins. Co., 38 So. 2d 722, 728 (Ala. 2009). “Under long-standing Alabama law,

contracts should be construed as written, and that policy generally applies to indemnity

contracts.” Id. (citation and internal quotations omitted).

       The plain language of each indemnity provision covers the accident at issue. The first

provision, Section 9(a) of the Agreement states:

       To the fullest extent permitted by law, Service Provider [“Mr. Billiot”] shall
       indemnify, defend (at Service Provider’s sole expense) and hold harmless
       Management Agent [“MMI” and] the Owner [“GMF”], . . . from and against any
       and all claims for bodily injury or death, damage to property, demands, damages,
       actions, causes of action, suits, losses, judgments, obligations, and any liabilities,
       costs and expenses (including but not limited to investigative and repair costs,
       attorneys’ fees and costs, and consultants’ fees and costs) … which arise or are in
       any way connected with the work performed, materials furnished, or services
       provided under this agreement by Service Provider, its employees or agents,
       whether active or passive.

(Doc. 1-1 at 17.) The second provision, which is contained in the Release signed on July 1, 2017,

indemnifies and holds harmless MMI and GMF from “any and all claims of whatever kind or

character which may arise or be made and which are in any way related to or resulting from the

things to be done” under the Agreement. (Id. at 21).

       Both provisions provide indemnity to both MMI and GMF for any bodily injury claim,

“in any way connected with” or “in any way related to” Plaintiff’s work at Suffolk Manner.

(Doc. 1-1 at 17 & 21.) Mr. Billiot’s purported injuries are unquestionably connected with and

related to his work, because his very presence at Suffolk Manner was due to his landscaping

work. And neither provision specifically excludes MMI or GMF’s purported negligence from

Mr. Billiot’s duty to hold them harmless. Accordingly, the Court concludes that the unambiguous

language of both indemnity provisions precludes any claim against MMI and GMF arising out of

Mr. Billiot’s injuries. As previously stated, and for reasons given in the Court’s ruling found in



                                                   9
Doc. 57, Mr. Billiot’s personal injury claims have prescribed. In addition, said claims are

precluded by the indemnity provisions. Therefore, the Court will grant Defendant’s Motion as it

pertains to Mr. Billiot’s personal injury claim.

       Further, Mr. Billiot did not address Defendants’ argument that he cannot bring breach-of-

contract claim against MMI for unpaid compensation because the Agreement expressly exempts

MMI from payment. The plain language of the Section 8 of the Agreement states:

       Service Provider [Mr. Billiot] acknowledges and agrees that Management Agent
       [MMI] is working as an Agent for the Owner [GMF] of the properties that Service
       Provider [Mr. Billiot] is providing goods or services to. that the owner is fully
       responsible for the payment for goods and/or services and Management Agent
       [MMI] has no obligation for payment. Management Agent [MMI] disavows any
       liability for any charges for such goods or services and Service Provider [Mr.
       Billiot] agrees not to look to Management Agent [MMI] for any payment or
       guarantee . . .

(Doc. 1-1 at 17.) Because the Agreement plainly exempts MMI from payment, the Court will

grant Defendant’s Motion as it pertains to Mr. Billiot’s breach of contract claim against MMI.

       Last, Plaintiff has had multiple opportunities to state a viable claim, and he has failed to

do so. Clearly, any further amendment would be futile, and so the Court will deny Plaintiff

further leave to amend. See Marucci Sports, L.L.C. v. Nat'l Collegiate Athletic Ass'n, 751 F.3d

368, 378–79 (5th Cir. 2014) (finding no abuse of district court's discretion in denying leave to

amend after multiple attempts when further amendment would be futile).

                                          CONCLUSION

       IT IS ORDERED that Defendants’ Motion to Dismiss First Amended Petition Pursuant to

Rule 12(b)(6), or, in the alternative, Motion for Summary Judgment filed by Defendants

Multifamily Management, Inc. and GMF-Preservation Affordability Corp, (Doc. 37) is

GRANTED.




                                                   10
      IT IS FURTHER ORDERED that the delictual claim for personal injury by Plaintiff John

Billiot and the breach of contract claim against Multifamily Management, Inc. are DISMISSED

WITH PREJUDICE.

       Signed in Baton Rouge, Louisiana, on March 12, 2020.




                                                 S
                                            JUDGE JOHN W. deGRAVELLES
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA




                                            11
